Title: From Alexander Hamilton to Benjamin Lincoln, 16 June 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department June 16th 1794
Sir

I duly received your letter of the 19th of march last, containing an explanation of the affair between the officers of the Customs and the british Consul.
Though I thought it proper to notice the circumstance, I was beforehand persuaded that what has been done did not proceed from any culpable motive. I still however am of opinion that the hint of public resentment ought to have been avoided in point of propriety.
With great consideration   I am Sir   Your ⟨obedient servant⟩
Benjamin Lincoln EsqrCollectorBosto⟨n⟩
